DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim amendments filed 5/2/2022 along with applicant’s arguments filed 5/2/2022 with respect to claim objections of 1-6, 8, 18-20 and claim rejection of claims 1-21 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The claim objections of 1-6, 8, 18-20 and claim rejection of claims 1-21 under 35 U.S.C. 112(b) have been withdrawn. 

Election/Restrictions
Claims 1-21 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 10/13/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I and II is withdrawn.  Claim 22, directed to Group II is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a process for manufacturing a flow guide for an electrochemical reactor comprising, among other things, printing a layer of electrically conductive ink on a first face of a substrate by applying a shear rate, wherein a viscosity of the electrically conductive ink is between 70 to 500 Pa.s for a shear rate of 0.1 s-1 and between 2.5 and 7 Pa.s for a shear rate of 100 s-1, the layer of electrically conductive ink being printed to form a pattern including ribs delineating flow channels.
	The closest prior art includes:
Yasumoto et al. (US 2003/0198860 A1) which discloses a production method for a polymer electrolyte fuel cell using various catalyst inks A-E, among which catalyst ink A having a viscosity within the claimed range (see Table 27) did not produce a good coating (Title, Abstract, Table 27, [0209]-[0213], Fig, 8) and, thus, teaches away from the claimed invention; and
Maeda et al. (US 2018/0190998 A1) which discloses an electrically conductive ink for use in forming ribs on a metal plate substrate by way of screen printing, wherein said electrically conductive ink has a shear viscosity of 80 to 150 mPa.s at 1 (1/s) and 20 to 60 mPa.s at 10 (1/s) ([0001], [0011]).  However, the shear viscosity when extrapolated to 100 (1/s) for said electrically conductive ink for Maeda falls outside of the claimed range.
Thus, the closest prior art fails to teach or suggest the process method using the claimed electricall conductive ink.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        5/7/2022